United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2956
                         ___________________________

                               Charles K. Johnston, Jr.

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

    Lisa M. Wilkins, Hearing Judge, Arkansas Parole Board; Supervisor Mark
 Bernthal, Probation and Parole Office, Rogers, Arkansas; Sheriff Vic Regalado,
Tulsa County, Oklahoma; Kinsey Rivers, Probation and Parole Agent, Rogers, Arkansas

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                           Submitted: December 29, 2017
                              Filed: January 8, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       Charles Johnston, Jr. appeals the district court’s preservice dismissal of his
action under 42 U.S.C. § 1983 for failure to state a claim and lack of personal
jurisdiction. We review de novo the dismissals for failure to state a claim, see Moore
v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), and we conclude that
dismissal was proper for the reasons stated in the district court’s order.

       We also agree that the district court lacked personal jurisdiction over defendant
Sheriff Vic Regalado of Tulsa County, Oklahoma. The complaint did not allege that
Regalado had any contacts with Arkansas that would subject him to the jurisdiction
of the district court in the Western District of Arkansas. See World-Wide Volkswagen
Corp. v. Woodson, 444 U.S. 286, 297 (1980); Epps v. Stewart Information Servs.
Corp., 327 F.3d 642, 647-48 (8th Cir. 2003); Sanders v. United States, 760 F.2d 869,
871 (8th Cir. 1985) (per curiam).

       We conclude, however, that the district court should have considered whether
the interest of justice required it to transfer the claim against Regalado to the Northern
District of Oklahoma (where the conduct occurred) rather than dismiss it. See 28
U.S.C. § 1631. Because there is no indication that the district court considered
whether transfer would be in the interest of justice, we remand this claim so the
district court may do so. See Weeks Const., Inc. v. Oglala Sioux Hous. Auth., 797
F.2d 668, 676 (8th Cir. 1986).

       Accordingly, we affirm the dismissals for failure to state a claim, but remand
the claim against defendant Regalado for the district court to consider whether the
interest of justice requires it to transfer the claim to the Northern District of
Oklahoma. Johnston’s motions for appointment of counsel are denied.
                       ______________________________




                                           -2-